UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06196 and 811-21298 Name of Fund: BIF Treasury Fund and Master Treasury LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BIF Treasury Fund and Master Treasury LLC, 55 East 52 nd Street, New York, NY 10055 Registrants telephone number, including area code: (800) 626-1960 Date of fiscal year end: 03/31/2013 Date of reporting period: 06/30/2012 Item 1  Schedule of Investments Schedule of Investments June 30, 2012 (Unaudited) BIF Treasury Fund (Percentages shown are based on Net Assets) Mutual Fund Value Master Treasury LLC $1,524,850,651 Total Investments (Cost - $1,524,850,651)  99.9% Other Assets Less Liabilities  0.1% Net Assets  100.0% $1,526,864,279 BIF Treasury Fund (the Fund) seeks to achieve its investment objective by investing all of its assets in Master Treasury LLC (the "Master LLC"), which has the same investment objective and strategies as the Fund. As of June 30, 2012, the value of the investment and the percentage owned by the Fund of the Master LLC was $1,524,850,651 and 55.0%, respectively. The Fund records its investment in the Master LLC at fair value. The Funds investment in the Master LLC is valued pursuant to the pricing policies approved by the Board of Directors of the Master LLC.  Fair Value Measurements  Various inputs are used in determining the fair value of investments. These inputs to valuation techniques are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes as follows:  Level 1  unadjusted price quotations in active markets/exchanges for identical assets and liabilities  Level 2  other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3  unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Fund's own assumptions used in determining the fair value of investments) Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. In accordance with the Master LLCs policy, transfers between different levels of the fair value disclosure hierarchy are deemed to have occurred as of the beginning of the reporting period. The categorization of a value determined for investments is based on the pricing transparency of the investment and is not necessarily an indication of the risks associated with investing in those securities. For information about the Funds policy regarding valuation of investments and other significant accounting policies, please refer to the Master LLCs most recent financial statements as contained in its annual report. As of June 30, 2012, the Fund's investment in the Master LLC was classified as Level 2. There were no transfers between levels during the period ended June 30, 2012. BIF TREASURY FUND JUNE 30, 2012 1 Schedule of Investments June 30, 2012 (Unaudited) Master Treasury LLC (Percentages shown are based on Net Assets) Par US Treasury Obligations Value US Treasury Bills (a): 0.04% - 0.09%, 7/05/12 $ 131,403 $ 131,401,609 0.03% - 0.08%, 7/12/12 610,829 610,817,032 0.05% - 0.06%, 7/19/12 115,292 115,288,712 0.06% - 0.08%, 7/26/12 346,783 346,767,263 0.05% - 0.10%, 8/02/12 164,015 164,001,856 0.06% - 0.10%, 8/09/12 122,694 122,681,958 0.09% - 0.13%, 8/23/12 95,000 94,984,569 0.09%, 8/30/12 75,000 74,987,991 0.07% - 0.13%, 9/06/12 115,123 115,100,775 0.08% - 0.09%, 9/13/12 52,397 52,387,108 0.10% - 0.15%, 9/20/12 110,000 109,969,128 0.09% - 0.15%, 9/27/12 105,000 104,968,738 0.14% - 0.15%, 10/04/12 40,000 39,984,709 0.15%, 10/11/12 50,000 49,978,333 0.13%, 10/25/12 60,000 59,975,417 0.15%, 11/01/12 50,000 49,974,826 0.14%, 11/08/12 25,000 24,986,938 0.15%, 11/23/12 25,000 24,985,198 0.15%, 11/29/12 20,000 19,987,675 0.13% - 0.15%, 12/06/12 85,000 84,948,478 0.15%, 12/20/12 60,000 59,956,500 0.15%, 12/27/12 45,000 44,966,063 0.17%, 3/07/13 25,115 25,085,232 US Treasury Notes: 0.63%, 7/31/12 90,000 90,043,750 0.38%, 8/31/12 20,000 20,009,928 1.38%, 9/15/12 15,000 15,038,743 0.38%, 9/30/12 50,000 50,030,719 0.63%, 12/31/12 22,000 22,053,288 Total Investments (Cost - $2,725,362,536*)  98.4% 2,725,362,536 Other Assets Less Liabilities  1.6% 45,101,875 Net Assets  100.0% $ 2,770,464,411 * Cost for federal income tax purposes. (a) Rates shown are discount rates or a range of discount rates paid at the time of purchase.  Fair Value Measurements - Various inputs are used in determining the fair value of investments. These inputs to valuation techniques are categorized into a disclosure hierarchy consisting of three broad levels for financial reporting purposes as follows:  Level 1  unadjusted price quotations in active markets/exchanges for identical assets and liabilities  Level 2  other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3  unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Master LLC's own assumptions used in determining the fair value of investments) Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. In accordance with the Master LLC's policy, transfers between different levels of the fair value disclosure hierarchy are deemed to have occurred as of the beginning of the reporting period. The categorization of a value determined for investments is based on the pricing transparency of the investment and is not necessarily an indication of the risks associated with investing in those securities. For information about the Master LLC's policy regarding valuation of investments and other significant accounting policies, please refer to the Master LLC's most recent financial statements as contained in its annual report. The following table summarizes the Master LLCs investments categorized in the disclosure hierarchy as of June 30, 2012: Level 1 Level 2 Level 3 Total Assets: Investments: US Treasury Obligations  $2,725,362,536  $2,725,362,536 Certain of the Master LLCs assets are held at carrying amount, which approximates fair value for financial reporting purposes. As of June 30, 2012, cash of $47,812,141 is categorized as Level 1 within the disclosure hierarchy. There were no transfers between levels during the period ended June 30, 2012. MASTER TREASURY LLC JUNE 30, 2012 1 Item2 Controls and Procedures 2(a) The registrants' principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrants' disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 31940 Act3)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. 2(b) There were no changes in the registrants' internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants' last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants' internal control over financial reporting. Item3 Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, each registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIF Treasury Fund and Master Treasury LLC By: /s/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BIF Treasury Fund and Master Treasury LLC Date: August 24, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of each registrant and in the capacities and on the dates indicated. By: /s/ John M. Perlowski John M. Perlowski Chief Executive Officer (principal executive officer) of BIF Treasury Fund and Master Treasury LLC Date: August 24, 2012 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BIF Treasury Fund and Master Treasury LLC Date: August 24, 2012 1
